                          THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


EVANSTON INSURANCE COMPANY,

             Plaintiff,                                DOC. 8:16-cv-159

v.

PRIME TIME HEALTHCARE LLC,                         ORDER FOR DISMISSAL

             Defendant/Third-Party
             Plaintiff,

v.

ROBERT RENSING AGENCY, INC., d/b/a
RENSING INSURANCE; and JEFFREY
W. BROWN;

             Third-Party Defendants /
             Third-Party Plaintiffs,

v.

RISK PLACEMENT SERVICES, INC.,

             Third-Party Defendant.




      This matter comes before the Court on the Parties' Stipulation of Dismissal dated

June 11, 2019 (Filing No. 149). The Court, being fully advised in the premises, finds

and orders as follows:

      IT IS HEREBY ORDERED that Prime Time's Third-Party Complaint against

Third-Party Defendants and Third-Party Plaintiffs, Omaha Agency Services, LLC d/b/a

Rensing Insurance (“Rensing”), misnamed as Robert Rensing Agency, Inc. d/b/a

Rensing Insurance, and Jeffrey W. Brown (“Brown”), and any amendments to the Third-


                                          1
Party Complaint, is dismissed as moot, each party to pay its own costs, expenses, and

attorneys' fees;

         IT IS HEREBY ORDERED that Prime Time's Crossclaim against Third-Party

Defendant Risk Placement Services, Inc. ("RPSI"), and any amendments to the

Crossclaim, is dismissed as moot, each party to pay its own costs, expenses, and

attorneys' fees;

        IT IS HEREBY ORDERED that Evanston Insurance Company’s Crossclaim

against Omaha Agency Services, LLC DBA Rensing Insurance and Jeffrey W. Brown

(Filing No. 134) is dismissed without prejudice, each party to pay its own costs,

expenses, and attorneys' fees;

        IT IS HEREBY ORDERED that Omaha Agency Services, LLC DBA Rensing

Insurance and Jeffrey W. Brown’s Crossclaim against Evanston Insurance Company

(Filing No. 135) is dismissed without prejudice, each party to pay its own costs,

expenses, and attorneys' fees; and

        IT IS HEREBY ORDERED that Omaha Agency Services, LLC DBA Rensing

Insurance and Jeffrey W. Brown’s Third Party Complaint against RPSI (Filing No. 59) is

dismissed as moot, each party to pay its own costs, expenses, and attorneys' fees.



                 Dated this 11th of June, 2019.

                                           BY THE COURT:

                                           s/ Joseph F. Bataillon
                                           Senior United States District Judge



DOCS/2289369.1



                                              2
